Exhibit 10.2

 



CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made as of the 6th day of March,
2015 (the “Effective Date”), by and between VIRTUALSCOPICS, INC, a Delaware
company ("VS”), and Michael E. Woehler, with a current mailing address of 317
Cedar Street, Chatham, MA 02633 ("Consultant”).

 

RECITALS:

 

WHEREAS, Consultant is an expert in the area of clinical trial imaging industry,

 

WHEREAS, VS desires to retain Consultant to provide the services set forth in
this Agreement;

 

PROVISIONS:

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and for other good and valuable consideration the receipt and
sufficiency of which are expressly acknowledged, the parties hereby agree as
follows:

 

1.      Duties and Responsibilities.

 

(a)    Services. During the term of this Agreement Consultant shall perform the
services (the “Services”) as follows:

 

(i)                 Services include, but are not limited to face to face
meetings in Rochester and/or where necessary, telephone calls, third party
meetings and other consulting services with the CEO, Members of the Executive
Leadership Team and other key employees. The purpose of the Services is to
assist with general industry discussions and understanding, improve operational
efficiencies and design a strategic plan for the Company

 

(ii)               Consultant shall commit up to 1 to 1½ days per week for
consulting.

 

(iii)             Consultant agrees to personally perform the Services.

 

2.      Term and Termination.

 

(a)    Unless earlier terminated as provided in this Section, the term of this
Agreement shall commence on the Effective Date and shall continue for six months
unless terminated as outlined in section 2.

 

(b)   Either party may terminate this Agreement in the event the other party
materially breaches this Agreement, and fails to cure such breach within fifteen
(15) days after receiving written notice of such breach.

 



 

 

 

(c)    VS may terminate this Agreement immediately upon notice to Consultant in
the event of any breach by Consultant of Section 4 hereof.

 

(d)   If Consultant consistently fails to make himself/herself available as
generally required or is not performing the Services routinely throughout the
term of this Agreement, then Consultant shall be deemed in material breach of
this Agreement.

 

(e)    This Agreement may be cancelled for any reason upon 30 days written
notice to Consultant. Upon termination, Consultant will use best efforts to
close out any remaining activities and not incur additional expenditures other
than those required to close out the Agreement.

 

(f)    Upon termination of this Agreement the provisions of Sections 4, 5, 6, 7,
8(b)(c), 9, and 10(c)(d)(f)(g) hereof, and any other provision that by its
nature survives termination of this Agreement, shall survive termination of this
Agreement.

 

3.      Compensation and Expenses.

 

(a)    In consideration of Consultant’s performance of the Services during the
term of this Agreement, VS shall compensate Consultant at a rate of $7,500 per
month. Invoices must be submitted by the 6th of each month in arrears. The first
invoice is due on April 6, 2015 and the last invoice on September 6, 2015.
Payment shall be due within 30 days upon receipt of invoice from Consultant. All
amounts shall be paid in U.S. Dollars.

 

(b)   Consultant’s traveling and related expenses may be subject to
reimbursement by VS so long as such expenses are pre-approved by VS prior to
Consultant incurring the expense. Travel time to and from VirtualScopics is not
a reimbursable charge.

 

(c)    Consultant shall be solely responsible for all costs and expenses,
including any income taxes, sales taxes, benefit costs and the like, if any,
attributable to the Services being performed by Consultant hereunder, and shall
indemnify and hold VS harmless from any and all claims in respect thereof.

 



Page 2 of 9

 

 

4.      Confidential Information.

 

(a)    Definition of Confidential Information. “Confidential Information” means
any and all trade secrets, confidential knowledge, or any other proprietary
information existing as of the date of this Agreement, or thereafter developed,
pertaining to VS or the Sponsor, its affiliates and subsidiaries, or any of
their respective existing or prospective clients, customers, or consultants. By
way of illustration but not limitation, “Confidential Information” includes (i)
inventions, ideas, concepts, improvements, discoveries, trade secrets,
processes, data, programs, knowledge, know-how, designs, techniques, formulas,
test data, computer software (including object and source code), other works of
authorship and designs whether or not patentable, copyrightable, or otherwise
protected by law (hereinafter collectively referred to as “Inventions”) (ii)
information regarding new developments, new products and services, marketing
plans and strategies, merchandising and selling, business plans and processes,
data models, strategies, forecasts, projections, profits, investments,
operations, financings, records, budgets and unpublished financial statements,
licenses, prices and costs, suppliers and customers; (iii) identity,
requirements, preferences, practices and methods of doing business of specific
parties with whom a party transacts business, and information regarding the
skills and compensation of employees of such party and independent contractors
performing services for such party; and (iv) the terms of this Agreement.

 

(b)   Confidentiality Obligations. Consultant acknowledges that irreparable
injury and damage will result from disclosure of the Confidential Information to
third parties or its use for purposes other than those connected with the
Services. Consultant agrees, during the term of this Agreement and indefinitely
after termination of this Agreement:

 

(i)                 To hold the Confidential Information in strictest
confidence.

 

(ii)               Not to disclose Confidential Information to any third party
except as specifically authorized herein or as specifically authorized by VS in
writing, and to use all precautions reasonably necessary to prevent the
unauthorized disclosure of the Confidential Information, including without
limitation, protection of documents from theft, unauthorized duplication and
discovery of contents, and restrictions on access by other persons to the
Confidential Information.

 

(iii)             Not to make or use any copies, synopses or summaries of oral
or written material made available by VS to Consultant, except as are necessary
to carry out Consultant’s duties and/or obligations as a Consultant as set forth
in this Agreement.

 

(iv)              In the event of disclosure in accordance with Section 4(b)(ii)
hereof, to limit disclosure to persons with a bona fide need to know the
Confidential Information, Consultant agrees to communicate to all persons to
whom such Confidential Information is made available the strictly confidential
nature of such Confidential Information and to obtain from all such persons an
agreement in writing to be bound by the restrictions imposed by this Agreement.

 



Page 3 of 9

 

 

(v)                In the event Consultant is required by law to disclose such
Confidential Information, to provide VS with prompt written notice of such
requirement so that VS may seek a protective order or other appropriate remedy
and/or waive compliance with the provisions of this Agreement; in the event that
such protective order or other remedy is not obtained, or that VS waives
compliance with the provisions of this Agreement in writing, to furnish only
that portion of Confidential Information that is legally required and to use
Consultant’s best efforts to obtain reliable assurance that confidential
treatment will be accorded to that portion of the Confidential Information to be
disclosed.

 

(c)    Return of Confidential Information. Upon VS request and upon the
termination of this Agreement, Consultant will promptly return to VS all written
material and other documentation which includes any of the Confidential
Information, and will, at VS request, provide VS with a written certification
that Consultant has done so.

 

(d)   Unauthorized Disclosure of Confidential Information. If it appears that
Consultant has disclosed, or has threatened to disclose, any Confidential
Information in violation of this Section, VS shall be entitled to an injunction
to restrain Consultant from disclosing, in whole or in part, such information as
a result of Consultant’s violation of this Section. VS shall not be prohibited
by this provision from pursuing all other legal and equitable remedies
available, including a claim for losses and damages.

 

(e)    Permitted Disclosures. In order to permit Consultant to communicate with
customer contacts regarding VS’ business and capabilities without breaching this
Section, Consultant will confer with VS from time to time so that the parties
can determine appropriate guidelines for such customer discussions.

 

5.      Advisory Nature of Services; Inventions.

 

(a)    It is understood and agreed that Consultant’s role hereunder is that of
an advisor, educator, and facilitator rather than a developer of new or modified
Inventions. However, the parties recognize that circumstances may arise where,
intentionally or unintentionally, Consultant may conceive, reduce to practice,
produce, create, author, or develop one or more Inventions in connection with
the performance of the Services, whether alone or jointly with others, in which
case, Consultant shall immediately notify VS in writing of any such Invention,
at which time the parties shall determine the parties’ respective rights and
interests in such Invention.

 



Page 4 of 9

 

 

(b)   In the event the parties determine that VS is the sole owner of any
Invention described in clause (a) above, then Consultant shall agree in writing,
to the extent applicable, that such Invention, is a “work made for hire,” as
that term is defined in the United States Copyright Act (17 U.S.C., Section
101). In the event that any rights to the Invention are deemed not to be works
made for hire, or in the event Consultant should, by operation of law, be deemed
to retain any rights in such Invention, Consultant hereby irrevocably assigns
without any further consideration all of Consultant’s rights, title and
interest, if any, in and to such Invention to VS. Consultant agrees that VS, as
the owner of all rights to the Invention, shall have the full and complete right
to prepare and create derivative works based upon the Invention, and to use,
make, reproduce, publish, print, copy, market, advertise, distribute, transfer,
sell, offer to sell, import, publicly perform and publicly display, integrate,
modify, and otherwise exploit by all means now known or later developed, such
Invention and derivative works anywhere throughout the world. Consultant further
irrevocably and unconditionally transfers and assigns to VS, without any further
consideration, any and all Moral Rights (as hereinafter defined) Consultant may
have in or with respect to the Invention. To the extent that Consultant cannot
assign such rights, Consultant shall waive and agree never to assign such rights
to a competitor of VS, VS’ successors-in-interest, or any of their licensees.
“Moral Rights” shall mean any right to (i) divulge the Invention to the public;
(ii) retract such Invention from the public; (iii) claim authorship of such
Inventions; (iv) object to any distortion, mutilation, or other modification of
such Invention; and (v) any and all similar rights, existing under judicial or
statutory law of any country or jurisdiction in the world, or under any treaty
regardless of whether or not such right is called or generally referred to as a
“moral right.”

 

(c)    In the event (i) the parties determine that Consultant is the owner of
any Invention described in clause (a) above, or (ii) the issue of ownership
cannot be resolved by the parties, and the question of ownership is determined
by a judge or other judicial or similar body, and such party determines that
Consultant is the owner of the Invention in question, then, notwithstanding any
ownership rights of Consultant in the Invention, Consultant hereby grants VS a
non-exclusive, perpetual, irrevocable, royalty-free license, with a right of
sublicense, to use, make, reproduce, publish, print, copy, market, advertise,
distribute, transfer, sell, offer to sell, import, publicly perform and
publically display, integrate, modify, prepare and create derivative works of,
and otherwise exploit for internal, commercial, or any other purpose the
Invention for the term of this Agreement and indefinitely after termination of
this Agreement. Further, Consultant agrees that, notwithstanding any ownership
rights of VS in the Invention pursuant to Section 5(c) of this Agreement,
Consultant shall be permitted to use, modify, and exploit the Invention as
agreed to by the parties in writing. Consultant agrees that any sublicense or
transfer of the Invention by Consultant to a third party shall be subject to the
foregoing limitations.

 

(d)   In the event it is determined that a third party has ownership interests
in any Invention described in clause (a) above, then Consultant shall use
Consultant’s best efforts to obtain from the third party a license grant for VS’
benefit with the rights and benefits described in clause (c) above, and to cause
the third party to agree to the limitations on use of the Invention described in
clause (c).

 



Page 5 of 9

 

 

6.      License of Tools and/or Data. It is understood that as of the Effective
Date Consultant may own certain Inventions or other general concepts and
techniques currently employed or currently developed by Consultant, any of which
Consultant may be required to employ in performing the Services hereunder. To
the extent, if any, Consultant is required to employ any such Invention
Consultant shall first notify VS in writing, and, if VS agrees to the use of
such Invention by Consultant, the parties shall set forth the Invention as an
exhibit to this Agreement (any such Invention set forth in an exhibit is
hereinafter referred to as a “Tool”). , At the time a Tool is identified in an
exhibit hereto, Consultant hereby grants to VS a non-exclusive, perpetual,
irrevocable, royalty-free license, with a right of sublicense, to use, make,
reproduce, publish, print, copy, market, advertise, distribute, transfer, sell,
offer to sell, import, publicly perform and publically display, integrate,
modify, prepare and create derivative works of, and otherwise exploit the Tool
for internal, commercial, or any other purpose during the term of this Agreement
and indefinitely after termination of this Agreement.

 

7.      Damages.

 

(a)    Because of the difficulty of measuring economic losses to VS as a result
of the breach or threatened breach of the covenants set forth in Sections 4, 5,
or 6 hereof, and because of the immediate and irreparable damage that would be
caused to VS for which it would have no other adequate remedy, Consultant agrees
that, in the event Consultant breaches any of the covenants set forth in
Sections 4, 5, or 6 hereof, such covenants may be enforced by VS by, without
limitation, injunctions and restraining orders. Nothing herein shall be
construed as prohibiting VS from pursuing any other available remedy for such
breach or threatened breach, including the recovery of damages. Each of the
rights and remedies enumerated in this Section shall be independent of the
other, and shall be severally enforceable, and such rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
VS under law or equity.

 

(b)   If any provision of Sections 4, 5, or 6 hereof is held to be unenforceable
because of the scope, duration or area of its applicability, the entity making
such determination shall have the power to modify such scope, duration or area,
or all of them, and such provision or provisions shall then be applicable in
such modified form.

 

8.      Representations and Warranties; Indemnification.

 

(a)    Consultant hereby represents and warrants to VS as follows:

 

(i)                 Consultant is authorized to enter into this Agreement and
perform as contemplated herein;

 

(ii)               in performing hereunder, Consultant will comply materially
with U.S. and applicable international laws, rules, and regulations, and, if
advised by VS of Consultant’s failure to comply materially with applicable U.S.
and International laws, such that VS has a good faith reason to believe that VS,
its business, or the continuation of this Agreement will be impaired, Consultant
will take reasonable steps (taking into account Consultant’s available
resources) to comply materially with such law;

 



Page 6 of 9

 

 

(iii)             the Services will be performed in a diligent and professional
manner, using reasonable care;

 

(iv)              to the best of Consultant’s knowledge, the Services will not
violate any trademark, trade secret, copyright, patent or other intellectual
property right of any third party;

 

(v)                Consultant’s performance under this Agreement will not
violate any contract, agreement, or other document to which Consultant is
subject or violate any rules of independence as it relates to the Project or the
Project Sponsor;

 

(b)   Consultant will defend, indemnify and hold harmless VS from and against
any and all claims, actions, demands, liabilities, losses, damages, judgments,
settlements, costs and expenses (including reasonable attorneys' fees) (any or
all of the foregoing hereinafter referred to as "Losses") insofar as such Losses
(or actions in respect thereof) arise out of or are based on (i) the grossly
negligent or intentional acts or omissions of Consultant, (ii) a material breach
of any representation, warranty or covenant made by Consultant hereunder, or
(iii) a claim that any Work, Invention, or Tool infringes the patent, trademark,
trade secret, copyright, or other intellectual property right of any third
party, except to the extent that VS’ use or modification of the foregoing has
contributed to any such infringement claim.



 

(c)    VS will defend, indemnify and hold harmless Consultant from and against
any and all claims, actions, demands, liabilities, losses, damages, judgments,
settlements, costs and expenses (any or all of the foregoing hereinafter
referred to as "Losses") insofar as such Losses (or actions in respect thereof)
arise out of or are based on (i) the grossly negligent or intentional acts or
omissions of VS, (ii) a material breach of any representation, warranty or
covenant made by VS hereunder, or (iii) a claim that any Work, Invention, or
Tool infringes the patent, trademark, trade secret, copyright, or other
intellectual property right of any third party, except to the extent that
Consultant’s use or modification of the foregoing has contributed to any such
infringement claim.

 

9.      Publicity. VS shall have the right to refer to Consultant verbally and
in writing in connection with VS’s business. If applicable, such references may
include descriptions of Consultant’s research findings and publications as they
relate to VS’ services, with particular emphasis on the value being added to
VS’s services by way of this Agreement insofar as it does not violate any
existing Confidentiality agreements.

 



Page 7 of 9

 

 

10.  General.

 

(a)    Notices. Except as otherwise provided in this Agreement, notices required
to be given pursuant to this Agreement shall be effective when received, and
shall be sufficient if given in writing, hand delivered, sent by facsimile with
confirmation of receipt, sent by First Class Mail, return receipt requested (for
all types of correspondence), postage prepaid, or sent by overnight courier
service and delivered to the addresses appearing on the first page of this
Agreement. Any notice to VS sent pursuant to this Section shall be addressed to
Finance .

 

(b)   Independent Contractor. Consultant is, and at all times will be, an
independent contractor. Nothing in this Agreement shall be deemed to create an
employer/employee, principal/agent, or joint venture relationship. Unless
expressly agreed to in writing, neither party has the authority to enter into
any contracts on behalf of the other party or otherwise act on behalf of the
other party.

 

(c)    Governing Law and Jurisdiction; No Trial by Jury. This Agreement shall be
governed by New York law, without regard to conflicts of law principles. The
federal and state courts located in Monroe County, New York shall have exclusive
jurisdiction over any such claim brought under this Agreement, and the parties
hereby consent to the personal jurisdiction of such courts.

 

(d)   Entire Agreement. Subject to the Indemnification Agreement entered into
between Consultant and VS dated March 2, 2015, which remains in full force and
effect, this Agreement is the entire agreement between the parties and
supersedes and replaces all other agreements oral and written with respect to
its subject matter. This Agreement may not be modified, amended or terminated
except by a writing signed by all parties to it.

 

(e)    Assignment. Consultant may not assign any of Consultant’s rights or
obligations under this Agreement to any other person or entity (including any
subcontractor), without the prior written consent of VS. All of the terms and
conditions of this Agreement shall be binding upon, shall inure to the benefit
of, and shall be enforceable by the respective successors and assigns of the
parties. Any attempted assignment in conflict with the terms herein shall be
deemed null and void.

 

(f)    Remedies. The parties acknowledge that the financial hardship to a
non-defaulting party as a result of breach of this Agreement may be difficult or
impossible to measure in dollars and that no remedy at law will be adequate to
compensation the non-breaching party for such violation; therefore, in any
action to enforce this Agreement, a party shall be entitled to preliminary,
temporary or permanent injunctive relief and the other party waives the defense
of adequate remedy at law, acknowledging that no such remedy exists. In the
event of litigation to enforce the terms and conditions of this Agreement, the
losing party agrees to pay the substantially prevailing party's costs and
expenses incurred including, without limitation, reasonable attorneys' fees.
Each and all of the rights and remedies provided for in the Agreement shall be
cumulative. No one right or remedy shall be exclusive of the others or any right
or remedy allowed in law or in equity.

 



Page 8 of 9

 

 

(g)   Waiver. No waiver by VS of any failure by Consultant to keep or perform
any promise of condition of this Agreement shall be a waiver of any proceeding
or succeeding breach of the same or any other promise or condition. No waiver of
VS of any right shall be construed as a waiver of any other right.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the Effective Date.

 



  VIRTUALSCOPICS, INC         By:     /s/ James Groff     James Groff        
CONSULTANT         By:   /s/ Michael E. Woehler     Michael E. Woehler



 



Page 9 of 9

